DETAILED ACTION
Status of Application
Preliminary amendments to the specification and claims, filed 07/25/2019, are acknowledged.  Amendments to the specification have been entered.
Claims 1, 3-6, 9-11, 13, 19-20, 26, 28, 30, 32, 38, 41, 43-44, 47 are pending in this action.  Claims 2, 7-8, 12, 14-18, 21-25, 27, 29, 31, 33-37, 39-40, 42, 45-46, 48-54  have been cancelled.  Claims1, 3, 13, 20, 26, 28, 30, 32, 38, 41, 43, 47 have been amended.  Claims 1, 3-6, 9-11, 13, 19-20, 26, 28, 30, 32, 38, 41, 43-44, 47 are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/CN2018/074146, filed January 25, 2018, which claims benefit of foreign priority to CN2017/10057401.4, filed January 26, 2017.  No English translation of the certified copy of priority application has been received.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The lengthy specification (55 pages, exclusive of claims) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  MPEP 608.01.  The specification is objected to because of the following informalities:
The use of the trademarks/trade names has been noted in this application (Para. 0012-0016, 0061-0064, 00142).  It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks/trade the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark.  Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible.  MPEP §608.01(v).  Further, it is noted that the trademarks/trade names are used to identify a source of goods, and not the goods themselves.  The formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark/trade name.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark/trade name.  Appropriate correction is required.
The specification comprises multiple acronyms without proper definition, e.g., BAC (Para. 0069), VAQ64, TEC (Para. 00142).  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym used alone thereafter if needed.  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statements, filed 09/30/2020 and 10/30/2019, are acknowledged and have been considered.  Please see the attached initialed PTO-1449.
Foreign language references listed in the information disclosure statement(s), for which no English translation has been provided, have not been considered.  If an 


Claim Rejections - 35 USC § 102(a)(1)/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 9-11, 13, 19-20, 26, 28, 30, 32, 38, 41, 43-44, 47 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Li, WO2016/192680 (cited in IDS).
As a preliminary matter, it is noted that instant specification defines the term “shell” as a structure that forms an enclosed compartment or cavity that contains an active physiological ingredient (API), can include uniform material or discontinuous parts formed by different materials, can be of any size and shape that are suitable for oral administration (see Para. 0084).

    PNG
    media_image1.png
    194
    353
    media_image1.png
    Greyscale
Li teaches dosage forms comprising a cylindrical substrate that forms multiple compartments (shown on the right) each loaded with a drug content, e.g., the substrate that forms a 1st compartment and a 2nd compartment and a 1st drug content loaded into the 1st compartment and a 2nd drug content loaded into the 2nd compartment (Claim 20; Para. 0005; Figs. 4A-4E and 9), and wherein the 1st drug and the 2nd drug may be the same or different (Claims 23, 24; Para. 0015); and wherein (i) said compartments may have a cylindrical shape, a cubic shape, or other shape (Claim 7; Para. 0007), and may contain various sized openings/apertures covered by a plug (Claim 25; Para. 0080, 0082, 0087, 00108); and (ii) said dosage forms provide targeted release of the drugs to specific areas within the gastrointestinal tract, and increase drug retention in the gastrointestinal tract (Para. 00107 as applied to claims 1, 3-6, 20, 26, 28, 30, 41).  
Li further teaches that said dosage forms may comprise two or more matrix layers stacked together, wherein at least one layer is loaded with at least one drug content and said layers are detachable from each other (Claim 37-38; Fig. 10; Para. 00110 as applied to claims 38, 43).  
Li teaches that the drug content can be in the form of nanoparticles (Claims 6, 42; Para. 0032, 0098-0099 as applied to claim 47).  
Li teaches that the substrate and/or matrix layers can be made from a thermoplastic material selected from the group consisting of a hydrophilic polymer, a hydrophobic polymer, a swellable polymer, a non-swellable polymer, a porous/non-porous, erodible/non-erodible polymeric material, and/or combination thereof, e.g., polyvinylpyrrolidone (PVP), polyvinyl acetate (PVA) phthalate, PVP-PVA copolymers, hydroxylpropyl cellulose (HPC), hydroxypropyl methylcellulose (HMPC), HPMC phthalate, polyethylene oxide, polyethylene glycol, acrylate-methacrylate copolymers, etc. (Claims 6, 39; Para. 0006 as applied to claims 9-11, 13, 19, 32, 41, 43 ).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use materials and/or structural constituents as taught by Li to produce dosage forms comprising at least two compartments with drugs and providing a delivery of said drugs to a targeted location(s) in the gastrointestinal tract, e.g., to stomach (pH 1.5-3.5), small intestine or large intestine (pH 5.7-7.4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 9-11, 13, 19-20, 26, 28, 30, 32, 38, 41, 43-44, 47 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 2004/0005360 (hereinafter referred to as Wang).
Wang teaches a core-and-shell constructions of diffusion controlled oral dosage forms (Para. 0026), i.e., dosage forms having at least one unit comprising a core comprising at least one API and a shell that surrounds the core and governs the release of the API (Abstract; Para. 0002, 0013, 0026).  Wang further teaches that said dosage forms may include multiple units that are identical or different from each other, and the differences may be in the composition and/or amount of the API contained within the units, release characteristics of API from the units, size and/or shape of units, etc. (Para. 0026, 0053 as applied to claims 1, 3-6, 26, 28, 30).
Wang teaches that the core may have pores/openings distributed throughout it (Para. 0031 as applied to claims 20, 41). 
Wang teaches that said dosage forms may have cylindrical, cubical, and other shapes (Para. 0054 as applied to claim 43).
Wang teaches that said shell may include such release regulating polymers such as HPMC, HPC, PVP, PVP-PVA copolymers and/or release-blocking polymer as acrylate-methacrylate copolymers, PVA, etc.  (Para. 0057, 0058 as applied to claims 9-11, 13, 19, 32, 43) identified in the instant application as thermoplastic materials and insoluble materials (see Specification, Para. 0012, 0016).  
Wang teaches that said dosage forms may have a structure comprising multiple layers with controlled thickness (Para. 0064-0067, 0075-0078 as applied to claims 38, 43).  
Wang teaches that the core may include particles comprising API and release-blocking polymer and/or a release-regulating polymer (Para. 0029-0031 as applied to claim 47).  
Wang does not specifically teach the use of polymers/materials that are soluble at a 1st gastrointestinal site or 2nd gastrointestinal site (Claims 1, 41, 43, 47).
oral dosage forms by using the release regulating polymers and/or release-blocking polymer as taught by Wang.  One would do so with expectation of beneficial results, because Wang teaches that said dosage forms can provide a combination of various release profiles of individual APIs, and allow adjustment of the time scale of the release profile by adjustment of proportions of said polymers.

Conclusion
No claim is allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615


/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615